                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 AMBER LANCASTER et al.,
     Plaintiffs,

         v.
                                                                No. 3:19-cv-01581 (JAM)
 ECUADORIAN INVESTMENT CORP. et
 al.,
      Defendants.


    ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS

        Plaintiffs are professional models who allege that defendants have misappropriated their

images for commercial advertising purposes. Defendants move to dismiss three of the claims

against them. I will grant the motion as to plaintiffs’ claims for conversion and quantum meruit

but deny it as to plaintiffs’ claim for false light invasion of privacy.

                                            BACKGROUND

        The following facts as alleged in the complaint are accepted as true only for purposes of

this ruling. Doc. #1. Plaintiffs are twenty-three well-known professional models, actresses, and

social media influencers. They earn income from image-use licenses, which are negotiated by

their agencies. Because their industry places a premium on good will and reputation, they must

be selective when choosing which companies and brands they license to use their images.

        The defendants own and operate the Rumba Café Bar and Lounge, a restaurant and night

club in East Haven, Connecticut. Rumba uses social media accounts—including Facebook,

Twitter, and Instagram—to advertise for patrons, and it has advertised on these platforms using

plaintiffs’ images without plaintiffs’ knowledge or consent. The advertisements have created a

false impression that plaintiffs worked for, endorsed, or were otherwise affiliated with Rumba.



                                                   1
        The complaint alleges nine claims: (1) false advertising under the Lanham Act, 15 U.S.C.

§ 1125(a)(1)(B); (2) false association under the Lanham Act, 15 U.S.C. § 1125(a)(1)(A);

(3) violation of the Connecticut common law right of privacy by appropriation of likeness;

(4) violation of the Connecticut common law right of privacy by portrayal in a false light;

(5) violations of the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-110b;

(6) Connecticut common law negligence and respondeat superior; (7) Connecticut common law

conversion; (8) Connecticut common law unjust enrichment; and (9) Connecticut common law

quantum meruit. Plaintiffs seek compensatory and punitive damages, injunctive relief, and

related costs.

        Defendants now move to dismiss three of the nine claims under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. They argue that the complaint fails to state a claim with

respect to its claims for false light invasion of privacy, conversion, and quantum meruit.

                                           DISCUSSION

        When considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true

all factual matters alleged in a complaint, although a complaint may not survive unless it recites

enough non-conclusory facts to state plausible grounds for relief. See, e.g., Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009); Hernandez v. United States, 939 F.3d 191, 198 (2d Cir. 2019). Further, the

Court may consider any documents attached as exhibits to, incorporated by reference in, or

integral to the complaint. See Sierra Club v. Con-Strux, LLC, 911 F.3d 85, 88 (2d Cir. 2018).

        False light invasion of privacy

        The common law of Connecticut recognizes several types of claims for invasion of

privacy, including a claim against a defendant who publicizes information about a plaintiff that

unreasonably places the plaintiff in a false light before the public. See Caro v. Weintraub, 618



                                                 2
F.3d 94, 100 (2d Cir. 2010) (citing Goodrich v. Waterbury Republican-Am., Inc., 188 Conn. 107,

127-28 (1982)). For a false light privacy claim in Connecticut, a plaintiff must show that the

defendant published a matter about the plaintiff that is not merely false but that is highly

offensive, i.e., that it constitutes a major misrepresentation of the plaintiff’s character, history,

activities, or beliefs. See Goodrich, 188 Conn. at 131; Jonap v. Silver, 1 Conn. App. 550, 557-58

(1984).

          Defendants argue that plaintiffs have publicized themselves through their modeling

agencies such that they cannot complain about their privacy being invaded and also argue that

plaintiffs’ depictions in Rumba advertisements are not highly offensive. I do not agree. Based on

my review of the images themselves (attached as exhibits to the complaint) as well as the

allegations of the complaint, it is plausible to conclude that defendants’ use of plaintiffs’ images

falsely suggest that plaintiffs work for, endorse, or are otherwise associating themselves with

Rumba. In light of the complaint’s allegations about the importance of good will and reputation

in plaintiffs’ industry, the complaint plausibly alleges that “[a]ffiliation with a night club could

lead to significant potential career and personal damage to a professional model because it could

lead other clients to refuse to work with her or drop her as a model.” Doc. #1 at 38 (¶ 127).

Accordingly, I will deny defendants’ motion to dismiss plaintiffs’ false light invasion of privacy

claim as alleged in Court Four of the complaint.

          Conversion

          Connecticut law recognizes a common law tort claim for conversion if a defendant

engages in an unauthorized assumption and exercise of the right of ownership over property that

belongs to another and to the exclusion of the owner’s rights. See Malick v. JP Morgan Chase




                                                   3
Bank, N.A., 797 F. App’x 563, 566 (2d Cir. 2019) (citing Mystic Color Lab, Inc. v. Auctions

Worldwide, LLC, 284 Conn. 408, 418 (2007)).

       Defendants argue in part that the complaint does not plausibly allege a claim for

conversion because there are no allegations to suggest that defendants have exercised rights over

the images in a manner that excluded plaintiffs’ rights as owners. I agree. Notwithstanding

defendants’ apparent copying of plaintiffs’ images, the complaint does not allege any facts to

suggest that their copying and use of the images has excluded plaintiffs from continuing to use

their images for their own modeling businesses. See Geiger v. C&G of Groton, Inc., 2019 WL

7193612, at *16 (D. Conn. 2019) (dismissing similar conversion claim). Accordingly, I will

grant defendants’ motion to dismiss plaintiffs’ conversion claim as alleged in Count Seven of the

complaint.

       Quantum meruit

       Quantum meruit is an equitable remedy to provide restitution to a plaintiff for the

reasonable value of services provided to a defendant despite an unenforceable contract. See

Walpole Woodworkers, Inc. v. Manning, 307 Conn. 582, 587 n.9 (2012). A claim for quantum

meruit may proceed only if the defendant accepts plaintiff’s services subject to an implied

promise or contract to pay for them. See Coppola Const. Co. v. Hoffman Enterprises Ltd. P’ship,

157 Conn. App. 139, 160 n.14 (2015); Total Aircraft, LLC v. Nascimento, 93 Conn. App. 576,

582 n.5 (2006).

       Defendants argue that plaintiffs’ quantum meruit claim should be dismissed because

there was no implied contract or understanding in connection with defendants’ use of plaintiffs’

images. I agree. The complaint alleges that defendants simply misappropriated plaintiffs’ images

without their knowledge or consent. If so, these allegations negate any conclusion that there was



                                                4
any contract or even quasi-contractual understanding between defendants and plaintiffs

concerning the use of their images. See Geiger, 2019 WL 7193612, at *17 (dismissing quantum

meruit claim under similar facts because “there is no basis for contending that Plaintiffs and

Defendants entered into an implied agreement which would now require Defendants to

compensate Plaintiffs for their services”); Grici v. Mance, 2019 WL 3893027, at *7 (Conn.

Super. Ct. 2019) (no quantum meruit remedy where “[t]he plaintiff never expected to receive

compensation for her services, and the defendant never gave the plaintiff any reason to believe

that she would be compensated”). Accordingly, I will grant defendants’ motion to dismiss

plaintiffs’ quantum meruit claim as alleged in Count Nine of the complaint.

                                          CONCLUSION

       For the foregoing reasons, the motion to dismiss (Doc. #19) is GRANTED IN PART as

to the conversion claim (Count Seven) and the quantum meruit claim (Count Nine), and

DENIED IN PART as to the false light invasion of privacy claim (Count Four).

       It is so ordered.

       Dated at New Haven this 14th day of April 2020.

                                                     /s/ Jeffrey Alker Meyer
                                                     Jeffrey Alker Meyer
                                                     United States District Judge




                                                 5
